Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-9 and 13-23 are currently pending and presented for examination on the merits.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-20) and species of HDAC6 inhibitor 
    PNG
    media_image1.png
    110
    264
    media_image1.png
    Greyscale
, pomalidomide and multiple myeloma in the reply filed on September 18, 2020 is acknowledged.
Claims 1-9, 13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 18, 2020.
Claims 10-12 are cancelled.
Claims 14-16 and 18-23 are under examination in the instant office action.
Priority
Acknowledgment is made that instant application entered national stage 371 of PCT/US2017/062822 on November 21, 2017 which claims benefit to U.S. Provisional Application No. 62/425,885 filed November 23, 2016. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on September 18, 2020 has been received and considered. 

Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present application, the specification must provide sufficient distinctive or unique identifying characteristics a method for treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a) histone deacetylase 6 inhibitor of formula I and b) a programmed death ligand 1 (PD-L1) inhibitor in combination with c) a compound selected from the group consisting of thalidomide, pomalidomide, lenalidomide and d) dexamethasone. Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims of the instant invention a method for treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a) histone deacetylase 6 inhibitor of formula I and b) a programmed death ligand 1 (PD-L1) inhibitor in combination with c) a compound selected from the group consisting of thalidomide, pomalidomide, lenalidomide and d) dexamethasone.
50 value for compounds A and B [table 1]. The specification demonstrates PD-L1 expression is enhanced in H929 multiple myeloma cells cultured in lenolidomilde, pomalidomide or compound A. Anti-PD-L1 antibody dependent cell mediated cytotoxicity is enhanced by stromal cell supernatant, pomalidomide and compound B in RPMI8226 cells [p.38]. Compound B enhances anti-body-dependent cell-mediated cytotoxicity in combination with pomalidomide [p.38].
Thus, the specification fails to describe the structure and activity for the recited method for treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a) histone deacetylase 6 inhibitor of formula I and b) a programmed death ligand 1 (PD-L1) inhibitor in combination with c) a compound selected from the group consisting of thalidomide, pomalidomide, lenalidomide and d) dexamethasone.
 It is unclear whether Applicant was in possession of treating any cancer with the claimed combination a) HDCA6 inhibitor, b) a programmed death ligand 1 (PD-L1) inhibitor in combination with c) a compound selected from the group consisting of thalidomide, pomalidomide, lenalidomide and d) dexamethasone. 
(5) Method of making the claimed invention:  
To provide adequate written description and evidence of possession of a claimed method, the specification must provide sufficient distinctive or unique identifying characteristics of method for treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of  a) histone deacetylase 6 inhibitor of formula I and b) a programmed death ligand 1 (PD-L1) inhibitor in combination with c) a compound selected from the group consisting of thalidomide, pomalidomide, lenalidomide and d) dexamethasone.
Simple showing a specific cell lines (multiple myeloma) and a single combination of the inhibitors may not be enough, because specification fails to extrapolate it to the method of 
Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
Therefore, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the 
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quayle et al. (US2015/0105358) in view of Gajewski et al. (US2015/0352206 A1).
Quayle et al. teaches a method for treating multiple myeloma in a subject in need thereof comprising administering  to the subject a  therapeutic effective amount of a combination comprising HDAC inhibitor and immunomodulatory drug [0007 and claim 27]. The combination further comprising an anti-inflammatory agent such as dexamethasone [0007 and claims 27, and 36].The HDAC 6 inhibitor is a compound of formula I 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 or pharmaceutically acceptable salt, wherein ring B is aryl or heteroaryl; R1 is an aryl or heteroaryl, each of which substituted by OH, halo or C1-6 alkyl and R is H or C1-6 alkyl [0011-0017 and claim 27]. The elected species is disclosed 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
[0018 and claim 30]. The immunomodulatory drug is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (pomalidomide) [0040 and claim 36].  The combination of a HDAC inhibitor and an IMiD (immunomodulatory drug) achieves a synergistic effect in the treatment of the subject in need thereof [0045]. The anti-inflammatory agent is dexamethasone [0135]. The reference discloses a suitable combination for the treatment of multiple myeloma includes the elected species of 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, pomalidomide and dexamethasone [0131-0136].
Quayle et al. does not explicitly teach a method of treating multiple myeloma by administering a therapeutically effective amount of HDAC6 inhibitor and PD-L1 inhibitor (MDX-1105) [claims 1, 18-19 and 23].
Gajewski et al. teaches a method of treating cancer in a subject comprising administering to the subject an effective amount of at least two of the following: an inhibitor of indoleamine-2,3-dioxygenase (IDO), an inhibitor of the PD-L1/PD-1 pathway, or an inhibitor of CTLA-4 [claim 1].  The inhibitor of the PD-L1/PD-1 pathway is an anti-PD-L1 antibody or an anti-PD-1 antibody [claim 11]. The method of claim 11, wherein the anti-PD-L1 antibody is BMS-936559, MPDL3280A, BMS-936558, MK-3475, CT-011, or MEDI4736 [claim 15]. The cancer is multiple myeloma [claim 35]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating multiple myeloma  comprising administering et al. taught a  method of treating multiple myeloma by administering a therapeutically effective amount of a combination comprising compound B (elected species and HDAC6 inhibitor), pomalidomide and dexamethasone and Gajewski et al. taught a method of treating multiple myeloma by administering a therapeutically effective amount of a combination comprising  an inhibitor of indoleamine-2,3-dioxygenase (IDO), BMS-936559 (an inhibitor of the PD-L1), or an inhibitor of CTLA-4. Motivation to combine the BMS-936559 of Gajewski et al. into the methods of Quayle et al. would have resulted from the fact that both arts are directed to the treatment of multiple myeloma. In addition, both references demonstrates biomolecular mechanism effective in the treatment of multiple myeloma. Thus, the skilled artisan in the art of multiple myeloma treatment would have found motivation to combine known cancer agent’s previously use in the treatment of multiple myeloma. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining compound B, pomalidomide, dexamethasone and BMS-936559, one would have achieved a composition for treating multiple myeloma. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to use and modify the method of treatment disclosed by Quayle et al. in combination with Gajewski et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Conclusion
Rejection of claims 14-16 and 18-23 is proper.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627